DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 5983344), “Henry”, in view of Ishikawa et al. (US 2005/0160137), “Ishikawa”, and Bergheaud et al. (US 2009/0094430), “Bergheaud”.

2.	As per claim 1, Henry discloses receiving an atomic input [ALU operation, figure 6]; receiving an address for an atomic memory location [Address 630, figure 6]; and performing an atomic operation on the atomic memory location based on the atomic input [ALU operation based on the address, figure 6]; wherein performing the atomic operation comprises: performing a first operation on a first portion of the atomic input [ALU operation, figure 6]. 
	Henry does not disclose expressly performing a second operation.
	Ishikawa discloses performing a buffer operation in the abstract.
	Henry and Ishikawa are analogous art because they are from the same field of endeavor of storage device control.
	It would have been obvious to a person of ordinary skill in the art to modify Henry by including buffer concatenation as taught by Ishikawa in the abstract.
	The motivation for doing so would have been saving bandwidth and space as expressly taught by Ishikawa in the abstract.
	Henry and Ishikawa do not disclose expressly that the operation is performed without another process accessing the same memory location.
	Bergheaud discloses a process accessing a memory location exclusively in the abstract.
	Henry, Ishikawa, and Bergheaud are analogous art because they are from the same field of endeavor of storage device control.
	It would have been obvious to a person of ordinary skill in the art to modify Henry and Ishikawa by providing access exclusivity as taught by Bergheaud in the abstract.
	The motivation for doing so would have been cost effective memory resource management as expressly taught by Bergheaud in paragraphs 5-6.

3.	As per claim 2, the cited prior arts disclose storing a result of the first operation in a first portion of the atomic memory location [ALU operation, figure 6, Henry]; and storing a result of the second operation in a second portion of the atomic memory location [a buffer storage, abstract, Ishikawa].

4.	As per claim 3, the cited prior arts disclose wherein the first operation comprises a mathematical or logical operation [ALU operation, figure 6, Henry].

5.	As per claim 4, the cited prior arts disclose wherein the second operation comprises a buffering operation [a buffer storage, abstract, Ishikawa].

6.	As per claim 5, the cited prior arts disclose wherein: the first operation comprises a mathematical or logical operation [ALU operation, figure 6, Henry]; and the second operation comprises a buffering operation [a buffer storage, abstract, Ishikawa].

7.	As per claim 6, the cited prior arts wherein the second operation comprises a buffering operation [a buffering operation, abstract, Ishikawa].

8.	As per claim 7, the cited prior arts disclose returning an original content of the first portion of the atomic memory location [ALU operation data, figure 6, Henry] concatenated with an original content of the second portion of the atomic memory location [buffer concatenation, abstract, Ishikawa].

9.	As per claim 8, the cited prior arts disclose wherein the address comprises a pointer to the atomic memory location [pointer(s) associated with the ALU operation, figure 6, Henry].

10.	As per claims 9, 10, and 13-15, the examiner directs the applicant’s attention to claims rejection above.

11.	As per claim 11, the cited prior arts disclose wherein the first processing path comprises an atomic math and logic unit (ALU) [ALU unit, figure 6, Henry].

12.	As per claim 12, the cited prior arts disclose wherein the ALU is configured to perform at least one of: an atomic add [ALU Store 606, figure 6, Henry], an atomic compare and swap, an atomic swap, an atomic maximum, an atomic minimum, an atomic AND, an atomic OR, or an atomic exclusive OR CXOR).

13.	As per claim 16, the cited prior arts disclose wherein the second processing path [a buffer processing path, abstract, Ishikawa] is simpler than the first processing path [ALU processing path, figure 6, Henry].

14.	As per claim 17, the cited prior arts disclose wherein: the first and second processing paths are fabricated on an integrated circuit [figure 2, Henry]; and the second processing path occupies less area on the integrated circuit than the first processing path [Making a product portable is not patentable].

15.	As per claim 18, Henry discloses receiving an instruction to perform an atomic operation [ALU operation, figure 6]; receiving a first input [pointer(s) associated with the ALU operation, figure 6]; receiving a second input having n bits [ALU operation data (bits), figure 6], wherein n is non-negative integer; and performing the atomic operation using the second input [ALU operation, figure 6].
Henry does not disclose expressly receiving a third input having m bits [buffer data (bits), abstract, Ishikawa]; and performing the atomic operation using the third input [buffer operation, abstract, Ishikawa].
Henry and Ishikawa are analogous art because they are from the same field of endeavor of storage device control.
	It would have been obvious to a person of ordinary skill in the art to modify Henry by including buffer concatenation as taught by Ishikawa in the abstract.
	The motivation for doing so would have been saving bandwidth and space as expressly taught by Ishikawa in the abstract.
Henry and Ishikawa do not disclose expressly that the operation is performed without another process accessing the same memory location.
	Bergheaud discloses a process accessing a memory location exclusively in the abstract.
	Henry, Ishikawa, and Bergheaud are analogous art because they are from the same field of endeavor of storage device control.
	It would have been obvious to a person of ordinary skill in the art to modify Henry and Ishikawa by providing access exclusivity as taught by Bergheaud in the abstract.
	The motivation for doing so would have been cost effective memory resource management as expressly taught by Bergheaud in paragraphs 5-6.

16.	As per claim 19, the cited prior arts disclose wherein the second and third inputs are provided as an atomically maintained input having (n+m) bits [data (bits) concatenation, abstract, Ishikawa].

17.	As per claim 20, the cited prior arts disclose wherein the first input is provided as an address pointer to the atomically accessed memory location [pointer(s) associated with the ALU operation, figure 6, Henry].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A.	Claims Rejected
	Claims 1-20 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2138